Exhibit 10.10

OPGEN, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated as of
[_______] (the “Date of Grant”), is made by OpGen, Inc., a Delaware corporation,
(the “Company”), to [__________] (the “Participant”).

RECITALS

The 2015 Equity Incentive Plan of the Company (the “Plan”) provides for the
issuance of equity awards to “Eligible Individuals” of the Company, and the
Participant is an Eligible Individual under the Plan.  

The Board of Directors has determined that it is in the best interests of the
Company and its stockholders to grant the restricted stock unit award provided
for herein to the Participant pursuant to the terms set forth herein as an
incentive for the Participant to contribute to the Company’s future success and
prosperity.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1.Award of the Restricted Stock Units

.  

(a)The Company hereby grants to the Participant [_______] restricted stock units
(“Restricted Stock Units”), representing the right to receive an equal number of
shares of common stock of the Company (the “Shares”), upon the lapse of
forfeiture restrictions (“vesting”) of some or all of such Restricted Stock
Units, subject to the terms and conditions set forth in this Agreement.  

(b)The Restricted Stock Units are awarded to the Participant under the Plan and
are subject to the terms and conditions set forth in the Plan, including the
discretion of the Committee under the Plan, subject to any specific provisions
set forth in this Agreement.  A copy of the Plan is attached to this Agreement
and made a part hereof.  Capitalized terms not defined in this Agreement shall
have the meanings set forth in the Plan.  

(c)Upon vesting of the Restricted Stock Units, the Restricted Stock Units will
be settled by a delivery of Shares.  No dividend equivalents are authorized as
part of the award of these Restricted Stock Units.

(d)Prior to vesting of the Restricted Stock Units pursuant to Sections 2 or 3 of
this Agreement:  (i) the Participant shall not be treated as a stockholder as to
Shares issuable to the Participant with respect to such Restricted Stock Units,
and shall only have a contractual right to receive such Shares following such
vesting, unsecured by any assets of the Company or its Subsidiaries; (ii) the
Participant shall not be permitted to vote the Restricted Stock Units or the
Shares issuable with respect to such Restricted Stock Units; and (iii) the
Participant’s right to receive such Shares following vesting of the Restricted
Stock Units shall be subject to the adjustment provisions set forth in Section
10(c) of the Plan.  The Restricted Stock Units shall be subject to all of the
restrictions hereinafter set forth.  

 

--------------------------------------------------------------------------------

 

2.Vesting; Lapse of Forfeiture.

(a)Except as otherwise provided in this Section 2 and in Section 3 hereof, the
forfeiture restrictions shall lapse and the Restricted Stock Units shall vest in
accordance with the following schedule: [_______].

(b)Notwithstanding any other provision of the Plan or this Agreement to the
contrary, until the restrictions set forth in this Section 2 have lapsed, the
Restricted Stock Units may not be transferred, assigned or otherwise encumbered
other than in accordance with the applicable provisions of Section 6 hereof.  

3.Change in Control and other Corporation Changes

.  The provisions of Section 13.2 of the Plan shall apply to the Restricted
Stock Units under this Agreement.  

4.Issuance of Certificates

.  Following the applicable vesting date with respect to the Restricted Stock
Units, and subject to the terms and conditions of the Plan, the Company will
issue a stock certificate for the Shares issuable with respect to such vested
Restricted Stock Units.  Such issuance shall take place as soon as practicable
following the applicable vesting date (but in no event later than two and
one-half months following the end of the calendar year in which the vesting date
occurs).  The certificates representing the Shares issued in respect of the
Restricted Stock Units shall be subject to such stop transfer orders and other
restrictions as the Committee may determine is required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws and the Company’s Certificate of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

5.No Right to Continued Employment

.  Neither the Plan nor this Agreement shall confer on the Participant any right
to be retained, in any position, as an employee, consultant or director of the
Company.

6.Transferability.

(a)The Restricted Stock Units are not transferable and may not be sold,
assigned, transferred, disposed of, pledged or otherwise encumbered by the
Participant, other than by will or the laws of descent and distribution.  Upon
such transfer (by will or the laws of descent and distribution), such transferee
in interest shall take the rights granted herein subject to all the terms and
conditions hereof.

(b)Subject to Section 6(a) hereof, in order to comply with any applicable
securities laws, the Participant agrees that the Shares issued to the
Participant with respect to vested Restricted Stock Units shall only be sold by
the Participant following registration of such Shares under the Securities Act
of 1933, as amended, or pursuant to an exemption therefrom.

7.Withholding

.  The Participant shall pay to the Company promptly upon request, and in any
event at the time the Participant recognizes taxable income in respect of the
Restricted Stock Units, an amount equal to the federal, state or local taxes the
Company determines it is required to withhold with respect to the Restricted
Stock Units.  Such payment shall be made in the form

2

--------------------------------------------------------------------------------

 

of cash.  The net settlement of the Shares underlying the vested Restricted
Stock Units and the delivery of Shares previously owned in satisfaction of any
withholding obligation are hereby specifically [not] authorized alternatives for
the satisfaction of the foregoing withholding obligation.  

8.Governing Law

.  This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflicts of law provisions
thereof.

9.Amendments

.  This Agreement may be amended or modified at any time by an instrument in
writing signed by the parties hereto, except as otherwise provided in Section 12
of this Agreement regarding permitted unilateral action by the Committee or in
Section 12.2 of the Plan related to amendments or alterations that do not
adversely affect the rights of the Participant in this Award.

10.Administration

.  This Agreement shall at all times be interpreted in accordance with the terms
and conditions of the Plan as if set forth herein.  The Committee shall have
sole and complete discretion under this Agreement with respect to all matters
reserved to it by the Plan and decisions of the Committee with respect thereto
and this Agreement shall be final and binding upon the Participant and the
Company.  In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of this Agreement shall control.  The
Committee has the authority and discretion to determine any questions which
arise in connection with the award of the Restricted Share Units hereunder.

11.Compliance with Code Section 409A

.  It is the intention of the Company and Participant that this Agreement not
result in an unfavorable tax consequences to Participant under Code Section
409A.  Accordingly, Participant consents to any amendment of this Agreement as
the Company may reasonably make in furtherance of such intention, and the
Company shall make available to the Participant a copy of such amendment.  Any
such amendments shall be made in a manner that preserves to the maximum extent
possible the intended benefits to Participant.  This paragraph does not create
an obligation on the part of Company to modify this Agreement and does not
guarantee that the amounts or benefits owed under the Agreement will not be
subject to interest and penalties under Code Section 409A.

12.Imposition of Other Requirements

.  The Company reserves the right to impose other requirements on the Restricted
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Award, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. The Participant agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement.

13.Notices

.  Any notice, request, instruction or other document given under this Agreement
shall be in writing and may be delivered by such method as may be permitted by
the Company, and shall be addressed and delivered, in the case of the Company,
to the Secretary of the Company at the principal office of the Company and, in
the case of the Participant, to the

3

--------------------------------------------------------------------------------

 

Participant’s address as shown in the records of the Company or to such other
address as may be designated in writing (or by such other method approved by the
Company) by either party.

14.Severability

.  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of the Agreement shall be severable and
enforceable to the extent permitted by law.

 

[Signatures on the following page.]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant hereby execute this
Agreement.  

OPGEN, INC.

 

 

By:  
Name:  
Title:  

Date:  

 

 

Accepted:

 

PARTICIPANT

 

 

 

By:  
Name:  

Date:  

5